Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s skin cleansing composition having a transitional phrase of “consisting of” is closed to branched anionic surfactant (trideceth-n sulfate); co-surfactant (zwitterionic); glycerin; perfume; water; and optional ingredients within A lamellar structures that forms microemulsions in specific weight ratios and percentages. 
The closest prior art of record, Palla-Venkata et al, does not teach or suggest the claimed composition as amended. The transitional phrase closes the ingredients to those specified in the claims and those which are optional are defined specifically within applicant’s specification. Palla-Venkata et al specifically requires a freeze thaw stabilizer ingredient that is outside the scope of the claimed invention. Moreover, additional ingredients exemplified but not required further remove the reference and the prima facie case of obviousness, since picking and choosing ingredient based on hindsight is improper reasoning. Accordingly, in light of the differences, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761